EXHIBIT 10.2

 

AMENDMENT NO. 1 TO BRIDGE LOAN AGREEMENT

 

AMENDMENT NO. 1 TO BRIDGE LOAN AGREEMENT (“Amendment”), dated as of April 22,
2009, is made by and among Granite City Food & Brewery Ltd. (“Granite City”),
and Granite City Restaurant Operations, Inc. (“GCROI”) and Harmony Equity Income
Fund, L.L.C. and Harmony Equity Income Fund II, L.L.C., each South Dakota
limited liability companies.

 

RECITALS

 

A.            This Amendment amends the Bridge Loan Agreement by and among the
foregoing parties dated March 30, 2009 (the “Agreement”).

 

B.            All capitalized terms used in this Amendment and not otherwise
defined shall have the meanings set forth in the Agreement.

 

C.            The parties hereto desire to amend the Agreement to enable Granite
City to continue to comply with the Nasdaq Listing Rules.

 

In consideration of the foregoing, the parties hereto agree as follows:

 

1.             The form of Note payable to each respective Lender is hereby
amended in the form attached hereto as Exhibit A.  Each Lender hereby agrees to
surrender its existing Note to accept in replacement thereof, amended notes in
the form of Exhibit A.

 

2.             The form of Warrant payable to each respective Lender is hereby
amended in the form attached hereto as Exhibit B.  Each Lender hereby agrees to
surrender its existing Warrant to accept in replacement thereof, amended notes
in the form of Exhibit B.

 

3.             Remainder of Agreement.  Except as provided herein, the terms of
the Agreement unaffected by the Amendment shall remain in full force and effect.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

BORROWERS:

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

 

 

By:

/s/ James G. Gilbertson

 

 

Name: James G. Gilbertson

 

 

Its: Chief Financial Officer

 

 

 

Address for Notices:

 

5402 Parkdale Drive, Suite 101

 

Minneapolis, MN 55416

 

 

 

GRANITE CITY RESTAURANT OPERATIONS, INC.

 

 

 

 

 

By:

/s/ James G. Gilbertson

 

 

Name: James G. Gilbertson

 

 

Its: Chief Financial Officer

 

 

 

Address for Notices:

 

5402 Parkdale Drive, Suite 101

 

Minneapolis, MN 55416

 

 

ADMINISTRATIVE AGENT:

HARMONY EQUITY INCOME FUND, L.L.C.

 

 

 

 

 

By:

/s/ Eugene E. McGowan

 

 

Name: Eugene E. McGowan

 

 

Its: Managing Member

 

 

 

Address for Notices:

 

201 S. Phillips Avenue, Suite 100

 

Sioux Falls, SD 57104

 

2

--------------------------------------------------------------------------------


 

LENDERS:

HARMONY EQUITY INCOME FUND, L.L.C.

 

 

 

 

 

By:

/s/ Eugene E. McGowan

 

 

Name: Eugene E. McGowan

 

 

Its: Managing Member

 

 

 

Address for Notices:

 

201 S. Phillips Avenue, Suite 100

 

Sioux Falls, SD 57104

 

 

 

HARMONY EQUITY INCOME FUND II, L.L.C.

 

 

 

 

 

By:

/s/ Eugene E. McGowan

 

 

Name: Eugene E. McGowan

 

 

Its: Managing Member

 

 

 

Address for Notices:

 

201 S. Phillips Avenue, Suite 100

 

Sioux Falls, SD 57104

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS NOTE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 

Granite City Food & Brewery Ltd.

Granite City Restaurant Operations, Inc.

 

FORM OF

9% CONVERTIBLE PROMISSORY NOTE

(As Amended April 21, 2009)

 

$400,000.00

 

Minneapolis, Minnesota

Note No. 2009-        

 

           , 2009

 

FOR VALUE RECEIVED, GRANITE CITY FOOD & BREWERY LTD., a Minnesota corporation
(the “Company”), and Granite City Restaurant Operations, Inc., a Minnesota
corporation (“GCROI”, and together with the Company, the “Borrowers”) hereby
jointly and severally promise to pay to the order of
                                                , a South Dakota limited
liability company, or assigns (“Holder”), at the address for notices to “Lender”
set forth in the Credit Agreement (as defined below) (or such other address as
Holder shall designate in writing from time to time), the principal amount of
FOUR HUNDRED THOUSAND AND NO/100 DOLLARS ($400,000.00) in lawful money of the
United States of America, together with interest from the date hereof on the
principal balance outstanding from time to time at the rate of nine percent (9%)
per year (computed on the basis of the actual number of days elapsed and a
360-day year) or such lesser rate as shall be the maximum rate allowable under
applicable law.  Unless converted or prepaid earlier pursuant to the provisions
of this Note set forth below, the principal amount shall be payable in six equal
monthly installments commencing on May 1, 2010 and on the first day of each
month thereafter, with the final installment of any unpaid principal amount
being due and payable on October 1, 2010 (the “Maturity Date”).  All accrued
interest on this Note shall be due and payable (i) quarterly in arrears
commencing on July 1, 2009 and on the first day of each consecutive calendar
quarter thereafter, to and including April 1, 2010; and (ii) monthly in arrears
commencing on May 1, 2010 and on the first day of each month thereafter; with a
final payment of any accrued and unpaid interest due on the Maturity Date. This
Note is one in the series of promissory notes substantially identical in form
and designated as No. -1 which may be issued in the Offering (as defined below).

 

A-1

--------------------------------------------------------------------------------


 

1.             Loan Agreement.  This Note has been issued pursuant to that
certain Bridge Loan Agreement dated of even date herewith by and between the
Borrower and Holder (the “Credit Agreement”) which contemplates (a) an initial
offer and sale by the Borrower of an aggregate of $1,000,000 in principal amount
of convertible promissory notes and warrants to purchase an aggregate of 400,000
shares of the Company’s common stock, $0.01 par value per share (the “Common
Stock”), and (b) potential future offers and sales by the Borrower of an
aggregate of $2,000,000 in additional principal amount of convertible promissory
notes and warrants to purchase an aggregate of 800,000 additional shares of
Common Stock.  The convertible promissory notes and warrants specified in
1(a) and (b) are collectively referred to herein as the “Notes” and “Warrants”,
respectively. The Borrowers’ offer and sale of the Notes and Warrants is
referred to herein as the “Offering”.  The provisions of the Loan Agreement are
incorporated herein by reference with the same force and effect as if fully set
forth herein.  All capitalized terms not defined herein shall have the meanings
ascribed to them in the Loan Agreement.

 

2.             Prepayment.  The Borrowers may, or may be required to, prepay
this Note pursuant to Section 2.4 of the Credit Agreement.

 

3.             Conversion.

 

(a)           Conversion.  At any time prior to the Maturity Date, Holder shall
have the right to convert all or any portion of up to twenty percent (20%) of
the original outstanding principal balance of this Note into shares of Common
Stock (the “Conversion Shares”) at a conversion price per share (the “Conversion
Price”) equal to $0.50 (subject to adjustment as provided in Section 4).
Notwithstanding the foregoing, the number of Conversion Shares issuable upon
exercise of this Note, when combined with the aggregate number of Conversion
Shares previously issued upon conversion of the Notes and the aggregate number
of shares of Common Stock previously issued upon exercise of the Warrants
(“Warrant Shares”), may not, in the absence of approval by the Company’s
shareholders, exceed 19.9% of the number of shares of Common Stock issued and
outstanding immediately prior to the effective date of the Loan Agreement.  If
any conversion of this Note pursuant to this Section 3(a) would otherwise result
in the issuance of Conversion Shares in excess of the limitation set forth in
the immediately preceding sentence (the “Excess Conversion”), the Company will
use its reasonable best efforts to prepare and file requisite proxy materials
with the Securities and Exchange Commission and hold a meeting of its
shareholders for the purpose of seeking approval for the Excess Conversion (the
“Proposal”).  In furtherance of its obligations under this Section 3(a), the
Company’s Board of Directors shall recommend to the Company’s shareholders,
which recommendation shall not be revoked or amended, that the shareholders vote
in favor of and approve the Proposal and shall cause the Company to use its best
efforts to solicit approval of the shareholders for the Proposal.  If the
Company’s shareholders approve the Proposal, the Company will promptly effect
the Excess Conversion.  If the Company’s shareholders do not approve the
Proposal, the Holder acknowledges that the Company will not make the Excess
Conversion and that the Company may not otherwise compensate the Holder for the
failure to make the Excess Conversion.  In the event there shall be an Excess
Conversion, the Company shall

 

A-2

--------------------------------------------------------------------------------


 

have the right to deposit the principal balance of the Note represented by the
Excess Conversion and defease the Note (or portion thereof) following
performance of all obligations of the Company under the Loan Agreement.

 

(b)           Manner of Conversion.  To convert any indebtedness evidenced by
this Note into shares of Common Stock, Holder shall (i) surrender this Note at
the principal office of the Company, duly endorsed in blank, and (ii) give
written notice to the Company, substantially in the form attached hereto as
Exhibit A, of the dollar amount of principal and accrued interest that Holder
elects to convert into shares Common Stock. As promptly as possible thereafter,
and in no event later than ten (10) days after the Company’s receipt of such
notice, the Company shall issue and deliver to Holder stock certificates
representing the number of shares of Common Stock into which the indebtedness
evidenced by this Note has been converted. In the event of conversion of an
amount less than the entire principal balance that remains outstanding, the
Company shall deliver to Holder a convertible promissory note, with the terms
and provisions of this Note, in the principal amount equal to any remaining
indebtedness of this Note not converted by Holder, including accrued and unpaid
interest.

 

4.             Conversion Price Adjustments.  The provisions of this Note are
subject to adjustment as provided in this Section 4.

 

(a)           Stock Dividends and Splits.  If the Company, at any time while
this Note is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Conversion Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding immediately before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event.  Any adjustment made pursuant to clause (i) of
this paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.

 

(b)           Fundamental Transactions.  If, at any time while this Note is
outstanding, (i) the Company effects any merger or consolidation of the Company
with or into another Person in which the Company is not the survivor, (ii) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (iii) any tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to tender or exchange their shares for
other securities, cash or property, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (other than as a result of a subdivision or
combination of shares of Common Stock covered by Section 4(a) above) (in any
such case, a “Fundamental Transaction”), then the Holder shall have the right
thereafter to receive, upon conversion of this Note, the same amount and kind of
securities, cash or property as it would have

 

A-3

--------------------------------------------------------------------------------


 

been entitled to receive upon the occurrence of such Fundamental Transaction if
it had been, immediately prior to such Fundamental Transaction, the holder of
the number of Conversion Shares then issuable upon conversion of this Note
without regard to any limitations on exercise contained herein (the “Alternate
Consideration”).  For purposes of any such exercise, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Conversion Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration.  If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any conversion of this Note following or concurrent with such
Fundamental Transaction.  The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this paragraph
(b) and insuring that the Note (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.

 

(c)           Subsequent Equity Sales.

 

(i)            Subject to the limitations set forth below, if the Company at any
time while this Note is outstanding, shall issue or sell any New Securities
(including any Convertible Securities) at a price per share less than the
Conversion Price then in effect, then and in each such case thereafter, the then
applicable Conversion Price shall be reduced to an adjusted Conversion Price as
of the opening of business on the date of such issue or sale, determined by
multiplying such applicable Conversion Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such issuance plus the number of shares of Common Stock which the
aggregate consideration received by the Company for the total number of New
Securities so issued would purchase at such Conversion Price in effect
immediately prior to such issuance, and the denominator of which shall be the
sum of the number of shares of Common Stock outstanding immediately prior to
such issuance plus the number of such New Securities so issued.  Such adjustment
shall be made whenever such Common Stock or Common Stock Equivalents are
issued.  For purposes of adjusting the Conversion Price under this
Section 4(c)(i), Common Stock outstanding shall include all shares of Common
Stock actually issued and outstanding and shares of Common Stock issuable upon
conversion of Convertible Securities actually issued and outstanding. 
Notwithstanding the provisions of this Section 4(c)(i), unless the Company
receives the approval of its shareholders as prescribed by the NASDAQ
Marketplace Rules, such adjustment shall not result in the Conversion Price
being reduced below $0.345, as such price may be adjusted from time to time
pursuant to Sections 4(a) or (b).  The foregoing limitation shall not apply to
adjustments to the Conversion Price required to be made pursuant to Sections
4(a) or (b) hereof.

 

A-4

--------------------------------------------------------------------------------


 

(ii)           Subject to Section 4(c)(i), if at any time while this Note is
outstanding, the Company shall issue or sell any Convertible Securities, there
shall be determined as of the date of issue the conversion or exercise price per
share for which New Securities are issuable upon the conversion or exchange
thereof, such determination to be made by dividing (X) the total amount received
or receivable by the Company as consideration for the issue or sale of such
Convertible Securities, plus the minimum aggregate amount of additional
consideration, if any, payable to the Company upon the conversion or exchange
thereof, by (Y) the maximum number of New Securities issuable upon conversion or
exchange of all of such Convertible Securities; and such issue or sale shall be
deemed to be an issue or sale for cash (as of the date of issue or sale of such
Convertible Securities) of such maximum number of New Securities at the price
per share so determined.  If such Convertible Securities shall by their terms
provide for an increase or increases, with the passage of time, in the amount of
additional consideration, if any, payable to the Company, or in the rate of
exchange, upon the conversion or exchange thereof the adjusted Conversion Price
shall, forthwith upon any such increase becoming effective, be readjusted (but
to no greater extent than originally adjusted) to reflect the same. If any
rights of conversion or exchange evidenced by such Convertible Securities shall
expire without having been exercised, any adjusted Conversion Price shall
forthwith be readjusted to be the adjusted Conversion Price which would have
been in effect had an adjustment been made on the basis that the only New
Securities issued or sold were those actually issued upon the conversion or
exchange of such Convertible Securities, and that they were issued or sold for
the consideration actually received by the Company upon such conversion or
exchange, plus the consideration, if any, actually received by the Company for
the issue or sale of such Convertible Securities as were actually converted or
exchanged.  If any adjustment to the Conversion Price would result in a price
below $0.345 (as such price may be adjusted from time to time pursuant to
Section 4(a) or (b)) the Company will, upon written request of Holder, use its
reasonable best efforts to prepare and file requisite proxy materials with the
Securities and Exchange Commission and hold a meeting of the shareholders for
the purpose of seeking approval of such lower Conversion Price (the “Conversion
Price Proposal”).  In furtherance of its obligations under this Section 3(c),
the Company’s Board of Directors shall recommend to the Company’s shareholders,
which recommendations shall not be revoked or amended, that the shareholders
vote in favor of and approve the lower Conversion Price Proposal and shall cause
the Company to use its best efforts to solicit approval of the shareholders for
the lower Price Conversion Proposal.  If the Company’s shareholders approve the
lower Price Conversion Proposal, the Company will promptly effect the adjustment
to the Conversion Price which is below $.345 (subject to any adjustment pursuant
to Sections 4(a) or (b).  If the Company’s shareholders do not approve the lower
Conversion Price Proposal, the Holder acknowledges that the Company may not
effect an adjustment to the Conversion Price and may not otherwise compensate
the Holder for the failure to make such adjustment

 

A-5

--------------------------------------------------------------------------------


 

(iii)          Upon any issuance or sale for a consideration other than cash, or
a consideration part of which is other than cash, of any New Securities or
Convertible Securities or any rights, warrants or options to subscribe for,
purchase or otherwise acquire any New Securities or Convertible Securities, the
amount of the consideration other than cash received by the Company shall be
deemed to be the fair value of such consideration as determined in good faith by
the Board.  In case any New Securities or Convertible Securities or any rights,
warrants or options to subscribe for, purchase or otherwise acquire any New
Securities or Convertible Securities shall be issued or sold together with other
stock or securities or other assets of the Company for a consideration which
covers two or more thereof, the consideration for the issue or sale of such New
Securities or Convertible Securities or such rights, warrants or options shall
be deemed to be the portion of such consideration allocated thereto in good
faith by the Board.

 

(d)           Definitions.  For purposes of this Note:

 

(i)            “Board” means the Board of Directors of the Company.

 

(ii)           “Convertible Securities” shall mean evidences of indebtedness,
shares of stock or other securities that are at any time, directly or
indirectly, convertible into or exchangeable for New Securities.

 

(iii)          “New Securities” shall mean equity securities of the Company,
whether now authorized or not, or rights, options, or warrants to purchase said
equity securities, or securities of any type whatsoever that are, or may become,
convertible into or exchangeable into or exercisable for said equity securities,
other than (i) shares of Common Stock or options or other rights to acquire such
Common Stock issued to employees, consultants, officers or directors of the
Company pursuant to any stock option plan or other compensatory arrangement
approved by the Board; (ii) shares of Common Stock issued by the Company in a
firm commitment underwritten public offering pursuant to a registration under
the Securities Act of 1933, as amended; (iii) the issuance of securities
pursuant to the acquisition of another business entity or business segment of
any such entity by the Company by merger, purchase of all or substantially all
the assets or other reorganization whereby the Company will own greater than 50%
of the voting power of such business entity or business segment of any such
entity, if such issuance is approved by the Board; (iv) securities issued in
connection with any stock split, stock dividend or recapitalization of the
Company; (v) securities issued in the future in connection with the transactions
contemplated by the Loan Agreement, or (vi) securities issued upon exercise or
conversion of any option, warrant or other convertible security outstanding as
of the date hereof.

 

(iv)          “Person” shall mean any natural person, company, corporation,
limited liability company, general partnership, limited partnership, trust,
proprietorship, joint venture, business organization or governmental entity.

 

A-6

--------------------------------------------------------------------------------


 

(e)           Calculations.  All calculations under this Section 4 shall be made
to the nearest cent.  The number of shares of Common Stock outstanding at any
given time shall not include shares owned or held by or for the account of the
Company, and the disposition of any such shares shall be considered an issue or
sale of Common Stock.

 

(f)            Notice of Adjustments.  Upon the occurrence of each adjustment
pursuant to this Section 4, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Note and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Conversion Price, describing the transactions giving rise to such adjustments
and showing in detail the facts upon which such adjustment is based.  Upon
written request, the Company will promptly deliver a copy of each such
certificate to the Holder.

 

(g)           Notice of Corporate Events.  If, while this Note remains
outstanding, the Company (i) declares a dividend or any other distribution of
cash, securities or other property in respect of its Common Stock, including
without limitation any granting of rights or warrants to subscribe for or
purchase any capital stock of the Company, (ii) authorizes or approves, enters
into any agreement contemplating or solicits stockholder approval for any
Fundamental Transaction or (iii) authorizes the voluntary dissolution,
liquidation or winding up of the affairs of the Company, then the Company shall
deliver to the Holder a notice describing the material terms and conditions of
such transaction (but only to the extent such disclosure would not result in the
dissemination of material, non-public information to the Holder) at least 10
calendar days prior to the applicable record or effective date on which a Person
would need to hold Common Stock in order to participate in or vote with respect
to such transaction, and the Company will take all steps reasonably necessary in
order to insure that the Holder is given the practical opportunity to convert
this Note prior to such time so as to participate in or vote with respect to
such transaction; provided, however, that the failure to deliver such notice or
any defect therein shall not affect the validity of the corporate action
required to be described in such notice.

 

5.             Events of Default.  Any default in the payment or performance of
any obligation under this Note, or any defined “Event of Default” under the Loan
Agreement, shall constitute an “Event of Default” under this Note.

 

6.             Remedies Upon Events of Default.  Upon the occurrence of an Event
of Default, the Holder may exercise such rights and remedies in accordance with,
and as permitted under, the Credit Agreement.

 

7.             Investment Intent.  The Holder adopts and agrees to be bound by
Section 2.9(a) if the Investor Rights Agreement of even date herewith between
the Company and Holder, the terms of which are incorporated herein by reference.

 

8.             Successors or Assigns. The Borrowers and Holder agree that all of
the terms of this Note shall be binding on their respective successors and
assigns, and that the term “Borrowers” and the term “Holder” as used herein
shall be deemed to include, for all purposes, the respective designees,
successors, assigns, heirs, executors and administrators.

 

A-7

--------------------------------------------------------------------------------


 

9.             Presentment.  The Borrowers hereby waive presentment for payment,
notice of dishonor, protest and notice of protest and, in the event of default
hereunder.  The Borrowers agree to be jointly and severally liable for and to
pay all costs of collection, including reasonable attorneys’ fees.

 

IN WITNESS WHEREOF, each Borrower has caused this Note to be executed on its
behalf by its duly authorized officer on the day and year first above written.

 

 

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

GRANITE CITY RESTAURANT OPERATIONS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

To:          Granite City Food & Brewery Ltd.

 

NOTICE OF CONVERSION OF PROMISSORY NOTE —

To be Completed and Signed by the Registered Holder to Convert Promissory Note

 

The undersigned is the Holder named in the original Promissory Note (the “Note”)
attached hereto in the original principal amount of $                   and
dated                     , 2009 made payable by Granite City Food & Brewery
Ltd. (the “Company”) and Granite City Restaurant Operations, Inc. (“GCROI”, and
together with the Company, the “Borrowers”) to the Holder.  The Holder hereby
irrevocably elects to exercise its rights to convert $                       in
principal amount of the Note and $                   of interest accrued to date
into                      shares of the Company’s common stock, $0.01 par value
per share, at a conversion price of $                     per share, and
requests that stock certificates for such shares shall be issued in the name of

 

 

 

 

 

 

 

(Print Name)

 

 

 

Please insert social security or other identifying number of registered Holder
of Note:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

Signature*

 

--------------------------------------------------------------------------------

*The signature on the Notice of Conversion of Promissory Note must exactly
correspond to the name as written upon the face of the Note in every particular
without alteration or any change whatsoever.  When signing on behalf of a
corporation, partnership, trust of other entity, please indicate your
position(s) and title(s) with such entity.  If the Note is registered in the
name of more than one Holder, all Holders must sign.

 

A-9

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF AMENDED WARRANT

 

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED
BY SUCH SECURITIES.

 

GRANITE CITY FOOD & BREWERY LTD.
FORM OF WARRANT

 

Warrant No. 2009-BL-

 

Original Issue Date: March 30, 2009

 

 

(As Amended April 21, 2009)

 

Pursuant to the terms of a Loan Agreement of even date (the “Loan Agreement”),
Granite City Food & Brewery Ltd., a Minnesota corporation (the “Company”),
hereby certifies that, for value received,
                                           or its registered assigns (the
“Holder”), is entitled to purchase from the Company up to a total of One Hundred
Sixty Thousand (160,000) shares of Common Stock (each such share, a “Warrant
Share” and all such shares, the “Warrant Shares”), at any time and from time to
time from and after the six month anniversary of the Original Issue Date and
until 5:30 p.m., Minneapolis time on the fifth anniversary of the Original Issue
Date (the “Expiration Date”), and subject to the following terms and conditions:

 

2.             Definitions.  As used in this Warrant, the following terms shall
have the respective definitions set forth in this Section 1.  Capitalized terms
that are used and not defined in this Warrant that are defined in the Loan
Agreement (as defined below) shall have the respective definitions set forth in
the Loan Agreement.

 

“Board” means the Board of Directors of the Company.

 

“Business Day” means any day except Saturday, Sunday and any day that is a
federal legal holiday in the United States or a day on which banking
institutions in the State of Minnesota are authorized or required by law or
other government action to close.

 

B-1

--------------------------------------------------------------------------------


 

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any securities into which such common stock may hereafter be reclassified.

 

“Convertible Securities” shall mean evidences of indebtedness, shares of stock
or other securities that are at any time, directly or indirectly, convertible
into or exchangeable for New Securities.

 

“Exercise Price” means $0.25267 per share, subject to adjustment in accordance
with Section 9.

 

“Loan Agreement” means the Loan Agreement, dated March 30, 2009, to which the
Company and the original Holder are parties.

 

“Minnesota Courts” means the state and federal courts sitting in the City of
Minneapolis, State of Minnesota.

 

“New Securities” shall mean equity securities of the Company, whether now
authorized or not, or rights, options, or warrants to purchase said equity
securities, or securities of any type whatsoever that are, or may become,
convertible into or exchangeable into or exercisable for said equity securities,
other than (i) shares of Common Stock or options or other rights to acquire such
Common Stock issued to employees, consultants, officers or directors of the
Company pursuant to any stock option plan or other compensatory arrangement
approved by the Board; (ii) shares of Common Stock issued by the Company in a
firm commitment underwritten public offering pursuant to a registration under
the Securities Act of 1933, as amended; (iii) the issuance of securities
pursuant to the acquisition of another business entity or business segment of
any such entity by the Company by merger, purchase of all or substantially all
the assets or other reorganization whereby the Company will own greater than 50%
of the voting power of such business entity or business segment of any such
entity, if such issuance is approved by the Board; (iv) securities issued in
connection with any stock split, stock dividend or recapitalization of the
Company; (v) securities issued in the future in connection with the transactions
contemplated by the Loan Agreement, or (vi) securities issued upon exercise or
conversion of any option, warrant or other convertible security outstanding as
of the date hereof.

 

“Original Issue Date” means the Original Issue Date first set forth on the first
page of this Warrant.

 

“Person” shall mean any natural person, company, corporation, limited liability
company, general partnership, limited partnership, trust, proprietorship, joint
venture, business organization or governmental entity.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a trading
market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a trading market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any trading
market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in

 

B-2

--------------------------------------------------------------------------------


 

the event that the Common Stock is not listed or quoted as set forth in (i),
(ii) and (iii) hereof, then Trading Day shall mean a Business Day.

 

3.             Registration of Warrant.  The Company shall register this Warrant
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

4.             Registration of Transfers.  The Company shall register the
transfer of any portion of this Warrant in the Warrant Register, upon surrender
of this Warrant, with the Form of Assignment attached hereto duly completed and
signed, to the Company at its address specified herein.  Upon any such
registration or transfer, a new Warrant to purchase Common Stock, in
substantially the form of this Warrant (any such new Warrant, a “New Warrant”),
evidencing the portion of this Warrant so transferred shall be issued to the
transferee and a New Warrant evidencing the remaining portion of this Warrant
not so transferred, if any, shall be issued to the transferring Holder.  The
acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Warrant.

 

5.             Exercise and Duration of Warrants.  This Warrant shall be
exercisable by the registered Holder at any time and from time to time on or
after the six month anniversary of the Original Issue Date through and including
the Expiration Date.  At 5:30 p.m., Minneapolis time on the Expiration Date, the
portion of this Warrant not exercised prior thereto shall be and become void and
of no value.

 

6.             Delivery of Warrant Shares.

 

(a)           To effect exercises hereunder, the Holder shall not be required to
physically surrender this Warrant unless the aggregate Warrant Shares
represented by this Warrant is being exercised.  Upon delivery of the Exercise
Notice (in the form attached hereto) to the Company (with the attached Warrant
Shares Exercise Log) at its address for notice set forth herein and upon payment
of the Exercise Price multiplied by the number of Warrant Shares that the Holder
intends to purchase hereunder, the Company shall promptly (but in no event later
than three Trading Days after the Date of Exercise (as defined herein)) issue
and deliver to the Holder, a certificate for the Warrant Shares issuable upon
such exercise, which, if eligible for sale under Rule 144 without volume
restrictions, shall be free of restrictive legends.  The Company shall, upon
request of the Holder and subsequent to the date on which a registration
statement covering the resale of the Warrant Shares has been declared effective
by the Securities and Exchange Commission, use its reasonable best efforts to
deliver Warrant Shares hereunder electronically through the Depository Trust
Corporation or another established clearing corporation performing similar
functions, if available, provided, that, the Company may, but will not be
required to change its transfer agent if its current transfer agent cannot
deliver Warrant Shares electronically through the Depository Trust Corporation. 
A “Date of Exercise” means the date on which the Holder shall have delivered to
the Company: (i) the Exercise Notice (with the Warrant Exercise Log attached to
it),

 

B-3

--------------------------------------------------------------------------------


 

appropriately completed and duly signed and (ii) if such Holder is not utilizing
the cashless exercise provisions set forth in this Warrant, payment of the
Exercise Price for the number of Warrant Shares so indicated by the Holder to be
purchased.

 

(b)           The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Warrant Shares. 
Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing Warrant Shares
upon exercise of the Warrant as required pursuant to the terms hereof.

 

7.             Charges, Taxes and Expenses.  Issuance and delivery of Warrant
Shares upon exercise of this Warrant shall be made without charge to the Holder
for any issue or transfer tax, withholding tax, transfer agent fee or other
incidental tax or expense in respect of the issuance of such certificates, all
of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or Warrants in a name other than that of the Holder.  The Holder
shall be responsible for all other tax liability that may arise as a result of
holding or transferring this Warrant or receiving Warrant Shares upon exercise
hereof.

 

8.             Replacement of Warrant.  If this Warrant is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation hereof, or in lieu of and
substitution for this Warrant, a New Warrant, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity (which shall not include a surety bond), if
requested.  Applicants for a New Warrant under such circumstances shall also
comply with such other reasonable regulations and procedures and pay such other
reasonable third-party costs as the Company may prescribe.  If a New Warrant is
requested as a result of a mutilation of this Warrant, then the Holder shall
deliver such mutilated Warrant to the Company as a condition precedent to the
Company’s obligation to issue the New Warrant.

 

9.             Reservation of Warrant Shares.  The Company covenants that it
will at all times reserve and keep available out of the aggregate of its
authorized but unissued and otherwise unreserved Common Stock, solely for the
purpose of enabling it to issue Warrant Shares upon exercise of this Warrant as
herein provided, the number of Warrant Shares which are then issuable and
deliverable upon the exercise of this entire Warrant, free from preemptive
rights or any other contingent purchase rights of Persons other than the Holder
(taking into account the adjustments and restrictions of Section 9). The Company
covenants that all Warrant Shares so

 

B-4

--------------------------------------------------------------------------------


 

issuable and deliverable shall, upon issuance and the payment of the applicable
Exercise Price in accordance with the terms hereof, be duly and validly
authorized, issued and fully paid and nonassessable.

 

10.           Certain Adjustments.  The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 9.

 

(a)           Stock Dividends and Splits.  If the Company, at any time while
this Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be multiplied by a fraction of which the numerator shall be the number of shares
of Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event.  Any adjustment made pursuant to clause (i) of
this paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.

 

(b)           Fundamental Transactions.  If, at any time while this Warrant is
outstanding, (1) the Company effects any merger or consolidation of the Company
with or into another Person in which the Company is not the survivor, (2) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (3) any tender offer or exchange offer (whether
by the Company or another Person) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, or (4) the Company effects any reclassification of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property (other than as a result of a subdivision or combination of shares of
Common Stock covered by Section 9(a) above) (in any such case, a “Fundamental
Transaction”), then the Holder shall have the right thereafter to receive, upon
exercise of this Warrant, the same amount and kind of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of the number of Warrant Shares then issuable upon
exercise in full of this Warrant without regard to any limitations on exercise
contained herein (the “Alternate Consideration”).  For purposes of any such
exercise, the determination of the Exercise Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Company shall apportion the Exercise Price
among the Alternate Consideration in a reasonable manner reflecting the relative
value of any different components of the Alternate Consideration.  If holders of
Common Stock are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Holder shall be given the same
choice as to the Alternate Consideration it

 

B-5

--------------------------------------------------------------------------------


 

receives upon any exercise of this Warrant following or concurrent with such
Fundamental Transaction.  The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this paragraph
(b) and insuring that the Warrant (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.

 

(c)           Subsequent Equity Sales.

 

(i)            Subject to the limitations set forth below, if the Company at any
time while this Warrant is outstanding, shall issue or sell any New Securities
(including any Convertible Securities) at a price per share less than the
Exercise Price then in effect, then and in each such case thereafter, the then
applicable Exercise Price shall be reduced to an adjusted Exercise Price as of
the opening of business on the date of such issue or sale, determined by
multiplying such applicable Exercise Price by a fraction, the numerator of which
shall be the number of shares of Common Stock outstanding immediately prior to
such issuance plus the number of shares of Common Stock which the aggregate
consideration received by the Company for the total number of New Securities so
issued would purchase at such Exercise Price in effect immediately prior to such
issuance, and the denominator of which shall be the sum of the number of shares
of Common Stock outstanding immediately prior to such issuance plus the number
of such New Securities so issued.  Such adjustment shall be made whenever such
Common Stock or Common Stock Equivalents are issued.  For purposes of adjusting
the Exercise Price under this Section 9(c)(i), Common Stock outstanding shall
include all shares of Common Stock actually issued and outstanding and shares of
Common Stock issuable upon conversion of Convertible Securities actually issued
and outstanding. Notwithstanding the provisions of this Section 9(c)(i), unless
the Company receives the approval of its shareholders as prescribed by
applicable NASDAQ Marketplace Rules, such adjustment shall not result in the
Exercise Price being reduced below $.22, as such price may be adjusted pursuant
to Section 9(a) or 9(b) hereof.  The foregoing limitation shall not apply to
adjustments to the Exercise Price required to be made pursuant to Sections
9(a) or (b) hereof.

 

(ii)           Subject to the preceding last sentient of Section 9(c)(i), if at
any time while this Warrant is outstanding, the Company shall issue or sell any
Convertible Securities, there shall be determined as of the date of issue the
conversion or exercise price per share for which New Securities are issuable
upon the conversion or exchange thereof, such determination to be made by
dividing (X) the total amount received or receivable by the Company as
consideration for the issue or sale of such Convertible Securities, plus the
minimum aggregate amount of additional consideration, if any, payable to the
Company upon the conversion or exchange thereof, by (Y) the maximum number of
New Securities issuable upon conversion or exchange of all of such Convertible
Securities; and such issue or sale shall be deemed to be an issue or sale for
cash (as of the date of issue or sale of such Convertible Securities) of such
maximum number of New

 

B-6

--------------------------------------------------------------------------------


 

Securities at the price per share so determined.  If such Convertible Securities
shall by their terms provide for an increase or increases, with the passage of
time, in the amount of additional consideration, if any, payable to the Company,
or in the rate of exchange, upon the conversion or exchange thereof the adjusted
Exercise Price shall, forthwith upon any such increase becoming effective, be
readjusted (but to no greater extent than originally adjusted) to reflect the
same. If any rights of conversion or exchange evidenced by such Convertible
Securities shall expire without having been exercised, any adjusted Exercise
Price shall forthwith be readjusted to be the adjusted Exercise Price which
would have been in effect had an adjustment been made on the basis that the only
New Securities issued or sold were those actually issued upon the conversion or
exchange of such Convertible Securities, and that they were issued or sold for
the consideration actually received by the Company upon such conversion or
exchange, plus the consideration, if any, actually received by the Company for
the issue or sale of such Convertible Securities as were actually converted or
exchanged.

 

(iii)          Upon any issuance or sale for a consideration other than cash, or
a consideration part of which is other than cash, of any New Securities or
Convertible Securities or any rights, warrants or options to subscribe for,
purchase or otherwise acquire any New Securities or Convertible Securities, the
amount of the consideration other than cash received by the Company shall be
deemed to be the fair value of such consideration as determined in good faith by
the Board.  In case any New Securities or Convertible Securities or any rights,
warrants or options to subscribe for, purchase or otherwise acquire any New
Securities or Convertible Securities shall be issued or sold together with other
stock or securities or other assets of the Company for a consideration which
covers two or more thereof, the consideration for the issue or sale of such New
Securities or Convertible Securities or such rights, warrants or options shall
be deemed to be the portion of such consideration allocated thereto in good
faith by the Board.

 

(iv)          Notwithstanding the foregoing, the number of Warrant Shares
issuable (inclusive of all anti-dilution adjustments applicable to such
securities), when combined with the aggregate number of Conversion Shares
previously issued upon conversion of the Notes and the aggregate number of
Warrant Shares previously issued upon exercise of the Warrants, may not, in the
absence of approval by the Company’s shareholders, equal or exceed 19.9% of the
number of shares of Common Stock issued and outstanding immediately prior to the
effective date of the Loan Agreement.  If any adjustments made pursuant to this
Section 9(c) would otherwise result in Warrant Shares issuable in excess of the
limitation set forth in the immediately preceding sentence (the “Excess
Adjustment”), the Company will use reasonable best efforts to prepare and file
preliminary proxy materials with the Securities and Exchange Commission and hold
a meeting of its shareholders for the purpose, among others, of seeking approval
of the Excess Adjustment (the “Proposal”).  In furtherance of its obligations
under this Section 9(c), the Board shall recommend to the Company’s shareholders
(and not revoke or amend such recommendation) that the shareholders vote in
favor of and approve the Proposal and shall cause the

 

B-7

--------------------------------------------------------------------------------


 

Company to use its best efforts to solicit approval of the shareholders for the
Proposal.  If the Company’s shareholders approve the Proposal, the Company will
make the Excess Adjustment.  If the Company’s shareholders do not approve the
Proposal, the Holders hereby acknowledge that the Company will not make the
Excess Adjustment and that the Company may not otherwise compensate the Holders
for the failure to make the Excess Adjustment.

 

(v)           If any adjustment to the Exercise Price would result in a price
below $0.22 (as such price may be adjusted from time to time pursuant to
Section 9(a) or (b)) the Company will, upon written request of Holder, use its
reasonable best efforts to prepare and file requisite proxy materials with the
Securities and Exchange Commission and hold a meeting of the shareholders for
the purpose of seeking approval of such lower Exercise Price (the “Exercise
Price Proposal”).  In furtherance of its obligations under this Section 9(c),
the Company’s Board of Directors shall recommend to the Company’s shareholders,
which recommendation shall not be revoked or amended, that the shareholders vote
in favor of and approve the lower Exercise Price Proposal and shall cause the
Company to use its best efforts to solicit approval of the shareholders for the
lower Price Exercise Proposal.  If the Company’s shareholders approve the lower
Price Exercise Proposal, the Company will promptly effect the adjustment to the
Exercise Price which is below $.22 (subject to any adjustment pursuant to
Sections 9(a) or (b).  If the Company’s shareholders do not approve the lower
Exercise Price Proposal, the Holder acknowledges that the Company may not effect
an adjustment to the Exercise Price and may not otherwise compensate the Holder
for the failure to make such adjustment

 

(d)           Number of Warrant Shares.  Simultaneously with any adjustment to
the Exercise Price pursuant to Sections 9(a) hereunder, the number of Warrant
Shares that may be purchased upon exercise of this Warrant shall be increased or
decreased proportionately, so that after such adjustment the aggregate Exercise
Price payable hereunder for the adjusted number of Warrant Shares shall be the
same as the aggregate Exercise Price in effect immediately prior to such
adjustment.

 

(e)           Calculations.  All calculations under this Section 9 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable.  The
number of shares of Common Stock outstanding at any given time shall not include
shares owned or held by or for the account of the Company, and the disposition
of any such shares shall be considered an issue or sale of Common Stock.

 

(f)            Notice of Adjustments.  Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based.  Upon written request, the Company

 

B-8

--------------------------------------------------------------------------------


 

will promptly deliver a copy of each such certificate to the Holder and to the
Company’s transfer agent.

 

(g)           Notice of Corporate Events.  If, while this Warrant remains
outstanding, the Company (i) declares a dividend or any other distribution of
cash, securities or other property in respect of its Common Stock, including
without limitation any granting of rights or warrants to subscribe for or
purchase any capital stock of the Company, (ii) authorizes or approves, enters
into any agreement contemplating or solicits stockholder approval for any
Fundamental Transaction or (iii) authorizes the voluntary dissolution,
liquidation or winding up of the affairs of the Company, then the Company shall
deliver to the Holder a notice describing the material terms and conditions of
such transaction (but only to the extent such disclosure would not result in the
dissemination of material, non-public information to the Holder) at least 10
calendar days prior to the applicable record or effective date on which a Person
would need to hold Common Stock in order to participate in or vote with respect
to such transaction, and the Company will take all steps reasonably necessary in
order to insure that the Holder is given the practical opportunity to exercise
this Warrant prior to such time so as to participate in or vote with respect to
such transaction; provided, however, that the failure to deliver such notice or
any defect therein shall not affect the validity of the corporate action
required to be described in such notice.

 

11.           Payment of Exercise Price.  The Holder may pay the Exercise Price
in one of the following manners:

 

(a)           Cash Exercise.  The Holder may deliver the Exercise Price
immediately available funds; or

 

(b)           Cashless Exercise.  The Holder may, in its discretion, satisfy the
obligation to pay the Exercise Price through a “cashless exercise”, in which
event the Company shall issue to the Holder the number of Warrant Shares
determined as follows:

 

 

X = Y [(A-B)/A]

 

 

where:   

 

 

X = the number of Warrant Shares to be issued to the Holder.

 

 

 

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

 

 

 

A = the average of the Closing Sale Prices of the Common Stock for the five
Trading Days immediately prior to (but not including) the Exercise Date.

 

 

 

B = the Exercise Price.

 

For purposes of this Warrant, “Closing Sale Price” means, for any security as of
any date, the last trade price for such security on the principal securities
exchange or trading market for such security, or if the foregoing does not
apply, the last trade price of such security in the over-the-counter

 

B-9

--------------------------------------------------------------------------------


 

market on the electronic bulletin board for such security, or, if no last trade
price is reported for such security, the average of the bid prices, or the ask
prices, respectively, of any market makers for such security as reported in the
“pink sheets” by Pink Sheets LLC.  If the Closing Sale Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Sale Price of such security on such date shall be the fair market
value as determined in good faith by the Board of directors of the Company.  For
purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued (provided that the Securities and
Exchange Commission continues to take the position that such treatment is proper
at the time of such exercise).

 

12.           No Fractional Shares.  N fractional shares of Warrant Shares will
be issued in connection with any exercise of this Warrant.  In lieu of any
fractional shares which would, otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the closing price of one
Warrant Share as reported by the applicable trading market on the date of
exercise.

 

13.           Notices.  Any and all notices or other communications or
deliveries hereunder (including, without limitation, any Exercise Notice) shall
be in writing and shall be deemed given and effective on the earliest of (i) the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section prior to 5:30 p.m.
(Minneapolis time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 5:30 p.m. (Minneapolis time) on any Trading Day, (iii) the Trading
Day following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.  The addresses for such communications shall be:  (i) if
to the Company, to Granite City Food & Brewery Ltd., Attn: Chief Financial
Officer, 5402 Parkdale Drive, Suite 101, Minneapolis, MN 55416, or to Facsimile
No.: 952-215-0671 (or such other address as the Company shall indicate in
writing in accordance with this Section), or (ii) if to the Holder, to the
address or facsimile number appearing on the Warrant Register or such other
address or facsimile number as the Holder may provide to the Company in
accordance with this Section.

 

14.           Warrant Agent.  The Company shall serve as warrant agent under
this Warrant.  Upon 10 days’ notice to the Holder, the Company may appoint a new
warrant agent.  Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act.  Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

 

B-10

--------------------------------------------------------------------------------


 

15.           Miscellaneous.

 

(a)           This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns.  Subject to the
preceding sentence, nothing in this Warrant shall be construed to give to any
Person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant.  This Warrant may be amended only
in writing signed by the Company and the Holder and, as applicable, their
successors and assigns.  Disposition of this Warrant and the Warrant Shares are
subject to the terms, conditions and restrictions of an Investor Rights
Agreement dated the Original Issue Date hereof between the Company and the
original Holder hereof, a copy of which is available from the Company upon
written request.

 

(b)           All questions concerning the construction, validity, enforcement
and interpretation of this Warrant shall be governed by and construed and
enforced in accordance with the internal laws of the State of Minnesota, without
regard to the principles of conflicts of law thereof.  Each party agrees that
all legal proceedings concerning the interpretations, enforcement and defense of
this Warrant and the transactions herein contemplated (“Proceedings”) (whether
brought against a party hereto or its respective Affiliates, employees or
agents) shall be commenced exclusively in the Minnesota Courts.  Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the Minnesota
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any Proceeding, any claim that
it is not personally subject to the jurisdiction of any Minnesota Court, or that
such Proceeding has been commenced in an improper or inconvenient forum.  Each
party hereto hereby irrevocably waives personal service of process and consents
to process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Warrant and
agrees that such service shall constitute good and sufficient service of process
and notice thereof.  Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law.  Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Warrant or the transactions contemplated hereby.  If either
party shall commence a Proceeding to enforce any provisions of this Warrant,
then the prevailing party in such Proceeding shall be reimbursed by the other
party for its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.

 

(c)           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.

 

(d)           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision

 

B-11

--------------------------------------------------------------------------------


 

which shall be a commercially reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Warrant.

 

(e)           Prior to exercise of this Warrant, the Holder hereof shall not, by
reason of by being a Holder, be entitled to any rights of a stockholder with
respect to the Warrant Shares

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK, SIGNATURE PAGE FOLLOWS]

 

B-12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

By:

 

 

Name:

James G. Gilbertson

 

Title:

Chief Financial Officer

 

B-13

--------------------------------------------------------------------------------


 

EXERCISE NOTICE
Granite City Food & Brewery Ltd.
WARRANT DATED March 30, 2009

 

The undersigned Holder hereby irrevocably elects to purchase 
                           shares of Common Stock pursuant to the above
referenced Warrant.  Capitalized terms used herein and not otherwise defined
have the respective meanings set forth in the Warrant.

 

(1)           The undersigned Holder hereby exercises its right to purchase
                                   Warrant Shares pursuant to the Warrant.

(2)           The Holder intends that payment of the Exercise Price shall be
made as (check one):

 

o

“Cash Exercise” under Section 10

 

o

“Cashless Exercise” under Section 10

(3)           If the holder has elected a Cash Exercise, the holder shall pay
the sum of $                         to the Company in accordance with the terms
of the Warrant.

(4)           Pursuant to this Exercise Notice, the Company shall deliver to the
holder                                Warrant Shares in accordance with the
terms of the Warrant.

 

 

Dated:                        ,       

Name of Holder:

 

(Print)

 

 

By:

 

 

Name:

 

 

Title:

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

--------------------------------------------------------------------------------


 

Warrant Shares Exercise Log

 

Date

 

Number of Warrant
Shares Available to be
Exercised

 

Number of Warrant Shares
Exercised

 

Number of
Warrant Shares
Remaining to be
Exercised

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

GRANITE CITY FOOD & BREWERY LTD.
WARRANT ORIGINALLY ISSUED MARCH 30, 2009
WARRANT NO. 2009-BL-1-A

 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                           the right represented
by the above-captioned Warrant to purchase                           shares of
Common Stock to which such Warrant relates and appoints
                                 attorney to transfer said right on the books of
the Company with full power of substitution in the premises.

 

Dated:                   ,         

 

 

 

 

 

 

 

 

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

 

 

 

 

 

 

 

Address of Transferee

 

 

 

 

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------